             Case 3:20-cr-02206-LAB Document 66 Filed 04/21/21 PageID.175 Page 1 of 4
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)
                  ABRAHAM TRUJILLO (4)
                                                                         Case Number: 3:20-CR-02206-LAB

                                                                      Gary Paul Burcham
                                                                      Defendant’s Attorney
USM Number                       97038-298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)          4 of the Indictment

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section / Nature of Offense                                                           Count
    18:1956(h); 21:853, 18:982 ‐ Conspiracy to Launder Monetary Instruments;                        4
    Criminal Forfeiture




    The defendant is sentenced as provided in pages 2 through                  4             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)           remaining                                  are         dismissed on the motion of the United States.

☒ Assessment : $100.00
        _

☐ JVTA Assessment*: $
  -
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      April 19, 2021
                                                                      Date of Imposition of Sentence



                                                                      HON. JUDGE LARRY ALAN BURNS
                                                                      UNITED STATES DISTRICT JUDGE
             Case 3:20-cr-02206-LAB Document 66 Filed 04/21/21 PageID.176 Page 2 of 4
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Abraham Trujillo (4)                                                       Judgment - Page 2 of 4
  CASE NUMBER:             3:20-CR-02206-LAB




                                                      PROBATION
The defendant is hereby sentenced to probation for a term of: 5 years


                                           MANDATORY CONDITIONS
    1.       The defendant must not commit another federal, state or local crime.
    2.       The defendant must not unlawfully possess a controlled substance.
    3.       The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use
    of a controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at
    least two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
    than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
    ☐        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
    risk of future substance abuse. (check if applicable)
    4.       ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute
    authorizing a sentence of restitution. (check if applicable)
    5. X      The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    6.       ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34
    U.S.C. § 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
    agency in the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
    applicable)
    7.       ☐The defendant must participate in an approved program for domestic violence. (check if applicable)
    8.       The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
    9.       If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
    10.      The defendant must notify the court of any material change in their economic circumstances that might affect their
    ability to pay restitution, fines, or special assessments.


      The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
      conditions on the attached page.




                                                                                                     3:20-CR-02206-LAB
         Case 3:20-cr-02206-LAB Document 66 Filed 04/21/21 PageID.177 Page 3 of 4
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             Abraham Trujillo (4)                                                        Judgment - Page 3 of 4
CASE NUMBER:           3:20-CR-02206-LAB

                             STANDARD CONDITIONS OF PROBATION
      As part of the defendant’s probation, the defendant must comply with the following standard conditions of supervision.
      These conditions are imposed because they establish the basic expectations for the defendant’s behavior while on
      supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
      and bring about improvements in the defendant’s conduct and condition.
      1.The defendant must report to the probation office in the federal judicial district where they are authorized to reside
      within 72 hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a
      different probation office or within a different time frame.
      2. After initially reporting to the probation office, the defendant will receive instructions from the court or the
      probation officer about how and when the defendant must report to the probation officer, and the defendant must
      report to the probation officer as instructed.
      3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside
      without first getting permission from the court or the probation officer.
      4. The defendant must answer truthfully the questions asked by their probation officer.
      5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they
      live or anything about their living arrangements (such as the people living with the defendant), the defendant must
      notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
      possible due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
      6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the
      defendant must permit the probation officer to take any items prohibited by the conditions of their supervision that he
      or she observes in plain view.
      7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
      officer excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must
      try to find full-time employment, unless the probation officer excuses the defendant from doing so. If the defendant
      plans to change where the defendant works or anything about their work (such as their position or their job
      responsibilities), the defendant must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, the defendant must
      notify the probation officer within 72 hours of becoming aware of a change or expected change.
      8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the
      defendant knows someone has been convicted of a felony, they must not knowingly communicate or interact with that
      person without first getting the permission of the probation officer.
      9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation
      officer within 72 hours.
      10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
      weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
      another person suchas nunchakus or tasers).
      11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
      source or informant without first getting the permission of the court.
      12. If the probation officer determines the defendant poses a risk to another person (including an organization), the
      probation officer may require the defendant to notify the person about the risk and the defendant must comply with
      that instruction. The probation officer may contact the person and confirm that the defendant notified the person about
      the risk.
      13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                  3:20-CR-02206-LAB
            Case 3:20-cr-02206-LAB Document 66 Filed 04/21/21 PageID.178 Page 4 of 4
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                  Abraham Trujillo (4)                                                               Judgment - Page 4of 4
CASE NUMBER:                3:20-CR-02206-LAB

                                       SPECIAL CONDITIONS OF PROBATION


     1. Seek and maintain full time employment and/or schooling or a combination of both.
     2.   Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of 180 days (punitive). Obey
          all the rules at the RRC.
     3. Enter and reside in the Republic of Mexico with prior permission of the court or probation officer and comply with both United
          States and Mexican immigration law requirements. The defendant must complete the 180 days at the RRC before residing in
          Mexico. If residing in Mexico becomes a issue then the special condition is rescinded.


//




                                                                                                             3:20-CR-02206-LAB
